DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 9, 2021, has been entered.
Response to Arguments
Applicant’s response to Office action was received on August 9, 2021.
In response to Applicant’s amendment of the claims, all of the prior art rejections, from the previous Office action, have been withdrawn, with the exception of the 103 rejection of claim 25 (which instead has been amended, below in this Office action).
In response to Applicant’s amendment of the claims, the 101 rejections have been correspondingly amended, below in this Office action.
Regarding the 101 rejections, after a review of 101 Alice procedure, Applicant argues that the claims integrate any recited judicial exception into a practical application based at least on the “other meaningful limitations” consideration of MPEP 2106.05(e).  In support of this argument, Applicant states that claim 16 includes a combination of elements that provides an inventive concept to the claim as a whole, referencing such features as identifying a string (comprising one or more routes of one or more vessels) to ship particular freight based, at least in part, on historical data and maximizing the size of the portion of an allocation of freight slots that is utilized, with respect to the one or more vessels of the plurality of vessels.  Applicant argues that such features meaningfully limit the claim.
In response, Examiner does not believe that MPEP 2106.05(e) applies here for rending patent-eligibility.  This is because it does not appear that this consideration is meant to be taken as broadly applicable as Applicant has argued here.  Claim 16, as amended, still amounts to an abstract idea performed on a generic computing system, which is not patent-eligible (without more), according to MPEP 2106.05(f).  In contrast to Applicant’s argument here, Examiner is not aware of any guidance which states that an abstract idea performed on a generic computing system becomes patent-eligible simply if the abstract idea becomes narrow and detailed enough (that is, limited enough).  If the “other meaningful limitations” consideration were meant to be applied in the way argued by Applicant here, what would be the point of the guidance indicating that merely applying an abstract idea on a generic computing system is not enough for patent-eligibility?  After all, narrow and detailed abstract ideas are included as a subset in the overall set of all possible abstract ideas.  Yet the guidance does not qualify itself by 
With respect to claim 25, Applicant argues that the claim integrates any abstract idea into a practical application based on the changing/cancelling reservations based on client requirements, and that updating a reservation for particular freight is limited to determining to change a confirmed reservation based on client requirements, thereby meaningfully limiting any recited judicial exception.  In response, Examiner’s 101 discussion above applies similarly here:  The claim still amounts to merely performing an abstract idea on a generic computing system, without more, and simply having some narrowness and detail in the abstract idea does not change this analysis.  Therefore, Examiner does not find this Applicant argument to be persuasive.
Applicant further argues that “mere instructions to apply a judicial exception” does not apply to the claims because of the specificity of claim features involved, and that the claims do not simply state a result of a solution, but recite detailed steps.  Again, simply having a more complex and detailed abstract idea, in and of itself, does not allow it to be rendered patent-eligible when performed on a generic computing system.  Examiner is not aware of any 101 guidance which explicitly states otherwise.  Therefore, Examiner does not find this argument to be persuasive.
In light of the amendments to the prior art rejection section, below in this Office action, Examiner does not believe that Applicant’s prior art arguments are currently applicable.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 16-22, 24, 26-33, and 35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim(s) 16 and 27, Claim(s) 16 and 27 recite(s):
- identifying particular freight, associated with a particular source entity, to move from a starting location to a destination location;
- wherein the particular freight requires a particular amount of space;
- in response to identifying the particular freight to move from the starting location to the destination location, identifying a particular string with the starting location and the destination location;
- wherein the particular string comprises one or more routes of one or more vessels, of a plurality of vessels;
- wherein each vessel, of the one or more vessels, have one or more available freight slots that represent at least the particular amount of space;
- wherein identifying the particular string comprising the one or more routes of the one or more vessels is based, at least in part, on:  maximizing the size of the portion of an allocation of freight slots that is utilized, with respect to the one or more vessels of the plurality of vessels, and historical data comprising one or more of:  historical information for one or more carriers controlling the one or more vessels, or historical information for the particular source entity;
- in response to identifying the particular string, causing reservation of the one or more available freight slots on each vessel of the one or more vessels.
Each of the above limitations falls within the abstract-idea category of “Certain methods of organizing human activity.”  Specifically, those limitations relate to the following subject matter that is grouped into the category of “Certain methods of organizing human activity”:
- commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations):  encompasses commercial freight service;
- managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions):  manages interactions between the parties to a freight shipping transaction.
To the extent that any of these limitations are recited alongside recitations of generic computer components, as described below in this rejection:  If a claim limitation, under its broadest reasonable interpretation, covers subject matter recognized as certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain method of organizing human activity” grouping of abstract ideas.  Accordingly, the claim(s) recite an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements when considered both individually and as an ordered combination do not integrate the abstract idea into a practical application.  The claim(s) recite the following additional elements/limitations, each of which are addressed in the list below with the reason(s) why they do not integrate the abstract idea into a practical application:
- computer; wherein the method is performed by one or more computing devices; one or more computing devices; one or more non-transitory computer-readable media storing one or more sequences of instructions that, when executed by one or more processors, cause:  These element(s)/limitation(s) amount to mere instructions to apply an exception.  See MPEP 2106.05(f).  In making this determination, examiners may consider whether the claim invokes computers or other machinery merely as a tool to e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).”  This is the case with these particular claim element(s)/limitation(s).  Those elements/limitations do not meaningfully limit the claim because implementing an abstract idea on a generic computer does not integrate the abstract idea into a practical application, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer.  Therefore, these particular claim element(s)/limitation(s) do not integrate the abstract idea into a practical application for at least this reason.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim(s) are directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception, either individually or as an ordered combination.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computer-related components amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
The claim(s) are not patent eligible.

As per dependent claim(s) 17-22, 24, 26, 28-33, and 35, these claim(s) incorporate the above abstract idea via their dependencies on the respective independent claim(s).  The additional element(s)/limitation(s) of the respective independent claim(s) do not integrate the abstract idea into a practical application, nor do they add significantly more, with respect to those dependent claim(s), under the same reasoning as above with respect to the respective independent claim(s).
The remaining added elements/limitations of those dependent claim(s) do not integrate the abstract idea into a practical application nor add significantly more because they all merely add further functional step(s) and/or detail to the abstract idea; as part of the abstract idea, they cannot integrate into a practical application or be significantly more than the abstract idea of which they are a part.  For example, claim 19 merely specifies the type of demand forecast made.

Claim(s) 16-22, 24, 26-33, and 35 are therefore not drawn to eligible subject matter as they are directed to an abstract idea that is not integrated into a practical application and is without significantly more.

Claim(s) 25 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim(s) 25, Claim(s) 25 recite(s):
- identifying particular freight, associated with a particular source entity, to move from a starting location to a destination location;
- wherein the particular freight requires a particular amount of space;

- wherein the particular string comprises one or more routes of one or more vessels, of a plurality of vessels;
- wherein each vessel, of the one or more vessels, have one or more available freight slots that represent at least the particular amount of space;
- wherein identifying the particular string comprising the one or more routes of the one or more vessels is based, at least in part, on historical data comprising one or more of:  historical information for one or more carriers controlling the one or more vessels, or historical information for the particular source entity;
- in response to identifying the particular string, causing reservation of the one or more available freight slots on each vessel of the one or more vessels;
- determining to change a reservation of second freight for second one or more freight slots on second one or more vessels;
- wherein said determining to change the reservation of the second freight is based, at least in part, on one or more requirements of a client associated with the second freight;
- wherein the one or more requirements of the client comprises one or more of:  price, transit time, reliability, sailing frequency, amount of cargo rolled, cargo cutoff, terminal preferences, required free days, or routing preferences;
- in response to said determining to change the reservation of the second freight:  cancelling the reservation of the second one or more freight slots for the second freight, and causing reservation of third one or more freight slots for the second freight.
Each of the above limitations falls within the abstract-idea category of “Certain methods of organizing human activity.”  Specifically, those limitations relate to the following subject matter that is grouped into the category of “Certain methods of organizing human activity”:
- commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations):  encompasses commercial freight service;
- managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions):  manages interactions between the parties to a freight shipping transaction.
To the extent that any of these limitations are recited alongside recitations of generic computer components, as described below in this rejection:  If a claim limitation, under its broadest reasonable interpretation, covers subject matter recognized as certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain method of organizing human activity” grouping of abstract ideas.  Accordingly, the claim(s) recite an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements when considered both individually and as an ordered combination do not integrate the abstract idea into a practical application.  The claim(s) recite the following additional elements/limitations, each of which are addressed in the list below with the reason(s) why they do not integrate the abstract idea into a practical application:
- computer; wherein the method is performed by one or more computing devices; one or more computing devices:  These element(s)/limitation(s) amount to mere instructions to apply an exception.  See MPEP 2106.05(f).  In making this determination, examiners may consider whether the claim invokes computers or other machinery merely as a tool to perform an existing process.  Mere instructions to apply an exception is a consideration with respect to both integration of an abstract idea into a practical application and significantly more.  MPEP 2106.05(f)(2) states:  “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).”  This is the case with these particular claim element(s)/limitation(s).  Those elements/limitations do not meaningfully limit the claim because implementing an abstract idea on a generic computer does not integrate the abstract idea into a practical Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer.  Therefore, these particular claim element(s)/limitation(s) do not integrate the abstract idea into a practical application for at least this reason.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim(s) are directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception, either individually or as an ordered combination.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computer-related components amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
The claim(s) are not patent eligible.

Claim(s) 25 is therefore not drawn to eligible subject matter as they are directed to an abstract idea that is not integrated into a practical application and is without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dube, US 20160321609 A1, in view of Schnorf, US 20130317929 A1, in further view of Chittenden, US 20040015409 A1, in further view of Cook, WO 02/07053 A2, in further view of Nelson, US 20140337063 A1.
As per Claim 25, Dube discloses:
- a computer-executed method (paragraph [0008] (computer));
- identifying particular freight, associated with a particular source entity, to move from a starting location to a destination location (paragraph [0080] (shipment request); paragraphs [0099]-[0111] (transportation request description); paragraph [0092] (origin, destination));
- wherein the particular freight requires a particular amount of space (paragraph [0153] (size of each booking request));

- wherein the particular string comprises one or more routes of one or more vessels, of a plurality of vessels (paragraph [0056] (can have multiple legs); paragraph [0076] (generate route); paragraph [0096] (multiple different vessels in system));
- wherein each vessel, of the one or more vessels, have available freight capacity that represent at least the particular amount of space (paragraph [0096] (multiple different vessels in system); paragraphs [0144]-[0147] (capacity); paragraph [0153] (size of each booking request); paragraph [0158] (enough capacity));
- wherein identifying the particular string comprising the one or more routes of the one or more vessels is based, at least in part, on historical data comprising one or more of:  historical information for one or more carriers controlling the one or more vessels (paragraph [0132] (historical analysis; can be used for future); paragraph [0133] (demand specification; historical data; determine routes); paragraphs [0138]-[0140] (historical analysis module); paragraph [0142] (among different carriers));
- in response to identifying the particular string, causing reservation of the available capacity on each vessel of the one or more vessels (paragraph [0006] (booking a route));
- wherein the method is performed by one or more computing devices (paragraph [0008] (computer)).
Dube fails to disclose wherein capacity is expressed in terms of slots.  Schnorf discloses wherein capacity is expressed in terms of slots (paragraph [0064]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dube such that capacity is expressed in terms of slots, as disclosed by Schnorf, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Dube fails to disclose determining to change a reservation of second freight for second one or more freight capacity on second one or more vehicles; in response to said determining to change the reservation of the second freight:  causing reservation of third one or more freight capacity for the second freight.  Chittenden discloses determining to change a reservation of second freight for second one or more freight capacity on second one or more vehicles; in response to said determining to change the reservation of the second freight:  causing reservation of third one or more freight capacity for the second freight (paragraph [0048] (“Advantageously, forwarders can create and amend bookings within allotments.”)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Dube such that the invention determines to change a reservation of second freight for second one or more freight capacity on second one or more vehicles; and, in response to said determining to change the reservation of the second freight:  the invention causes reservation of third one or more freight capacity for the second freight, as disclosed by Chittenden, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Dube fails to disclose wherein said determining to change the reservation of the second shipment is based, at least in part, on one or more requirements of a client associated with the second shipment; wherein the one or more requirements of the client comprises price.  Cook discloses wherein said determining to change the reservation of the second shipment is based, at least in part, on one or more requirements of a client associated with the second shipment (p. 8, lines 12-21 (“As discussed previously, one characteristic of the cost-flexible customers 382 is a willingness to pay a higher price for goods or services in return for greater certainty in the date the purchased goods or services are delivered.”); p. 13, line 3, through p. 14, line 4 (“The goods/services management system 500 employs a goods/services management interface 510 to interface a number of customers 580 with a volunteer database 550. The customers 580 are categorized into a cost-flexible customers 582 and time-flexible customers 584.”; “The volunteer database 550 contains various information pertaining to the customers 
The modified Dube fails to disclose in response to said determining to change a reservation:  cancelling the original reservation.  Nelson discloses in response to said determining to change a reservation:  cancelling the original reservation (paragraph [0012] (“The method may also include updating the lodging rate information from the plurality of lodging rate sources throughout a period of time during which any of the plurality of lodging reservations is subject to cancellation, automatically comparing current rate information to rates of the plurality of lodging reservations, and when a current rate for a given night is less than a rate at which the given night was reserved: automatically canceling an original reservation for the given night and automatically making a new reservation for the given night at the current rate.”)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Dube such that, in response to said determining to change a reservation:  the invention cancels the original reservation, as disclosed by Nelson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Berger, US 20130016636 A1 (securing, monitoring and tracking shipping containers).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606.  The examiner can normally be reached on M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628